
48.	 Mr. President, it was my privilege to convey to you from this rostrum the congratulations and best wishes of the group of African States, which I represented on the day you were elected, as well as the congratulations of my own country. I particularly expressed at that time Algeria's deep satisfaction with this choice, a tribute both to a fraternal country and to a highly esteemed person. It is indeed, a great pleasure for me to reiterate our satisfaction today.
49.	The general debate which marks the opening of each of these sessions provides us with an opportunity to draw up a critical balance sheet of past action. Through the dynamic process of comparing ideas, it calls upon us to demonstrate the necessary collective ambition for major efforts, and to ensure that it becomes a reality. This year once again one conclusion must be drawn: the situation is serious and entails great risks.
50.	In an extremely sombre international atmosphere, there are abundant reasons for concern. Anxiety is rooted in the hearts of men and societies. The confusion of some, the anguish of others, the poverty of the majority, claim our attention from all corners of the world. It is indeed a global crisis that is facing our world.
51.	This crisis is fed by a large number of conflicting power relationships. It is increasing the gap between the affluence of a small number of countries and the poverty suffered by the vast majority of mankind. World disorder and the absurdity of the present system of international economic relations are strikingly apparent. To have the strength and the will to act, we must first try to understand.
52.	It is appalling when this indifferent world is told that, in less than two decades from now, we shall have to find the means of life, employment and food for 2 billion people, the equivalent to give a striking illustration of 2,000 cities with 1 million inhabitants each. The mind reels when we invert this line of reasoning and see that with the way the world is going, those 2 billion people will be doomed to perish in less than two decades. Our understanding and our awareness seem to have become so anesthetized that we seem no longer able to react to what is inconceivable today, but is the horrifying reality of tomorrow.
53.	It has being estimated that in 1980 50 million human beings died of hunger a worldwide holocaust resulting in no outburst of collective indignation. It took the Second World War five years to achieve that macabre result. One may legitimately speak of non-assistance to endangered peoples, when more than $500 billion are spent annually on armaments throughout the world, and when the report Global 2000, produced by a commission established by Jimmy Carter, informs us that the quantity of cereals needed to eradicate malnutrition throughout the world has a value equivalent to the price of only five submarines.
54.	In the year 2000, practically 1 billion people will be living below the absolute poverty line a scientific euphemism which is far from describing everything that that subhuman condition means.
55.	The foreign debt of the developing world exactly equals the amount spent on arms each year by a human society which seems unable to imagine its own future, unless it be to waver between a boundless fascination with destruction and the irresistible temptation to commit collective suicide. It is a striking fact that the increase in this indebtedness is not, as one might imagine, the logical result of economic development but results simply from debt servicing costs, which in 1981 will surpass the staggering figure of $100 billion.
56.	Should there not be an effort to explain how, contrary to misleading appearances, the industrial nations receive in reverse aid from the proletarian nations almost seven times the amount that they invest there?
57.	High interest rates are a heavy burden on our fragile economies. A merciless trade war is being waged against our exports. The restructuring of world industry is at the discretion of transnational corporations, at the whim of their strategies and their profits. In an unequal confrontation, our countries cannot even control the abuses of the system. The international monetary system is completely destroying what we are so laboriously building.
58.	At a time when the world structure is revealing inherent flaws, the importance that is finally being attached to international economic relations should be accompanied by an examination of conscience. That would have the merit of placing development and peace not only in their relationship of cause and effect, but in a close dialectical relationship which shows them to be interdependent. There can be no peace without development and no development without peace. Peace and development will be the characteristic features of the Identikit portrait of the new international relations so ardently desired by the international community.
59.	In denouncing the iniquities on which the present system of international relations is based, the countries of the third world have underlined the fundamental truth that development is indeed the new name for peace. Like war, underdevelopment is not inevitable. It is the product of an organized system of domination and exploitation. By its very nature, this system thwarts the prospects for prosperity of two thirds of mankind. It denies their legitimate right to development. Furthermore, it generates insecurity, even for those who built the system. Creating frustration and alienation, the prevailing system is the negation of peace.
60.	We have already said that there is no peace without development, but development has its rules certainly not those, recently reinstated, of the market economy.
61.	The regressive note which can be discerned in the philosophy underlying international economic cooperation causes us concern. New ideas in the global approach to the problem of development are in many ways disquieting. The virtues of bilateralism arc praised for ulterior motives with which we are all familiar. A whole series of proposals has been built up on the basis of the concept of individual cooperation founded on political and strategic considerations. Today we also hear praise of the free play of private market forces as a means both of restarting growth and ensuring development.
62.	It must be said that the present world crisis a structural crisis, above all has been engendered precisely by the uncontrolled and unforeseeable actions of those private enterprise forces. In a system characterized by inequality of opportunity and of the means of development, the free play of market forces heightens dependency and the spread of underdevelopment.
63.	The laws of the market and of competition are manipulated to serve the interests of major world capital and transnational corporations. The facile glorification of these laws is a result of mystification. Liberalism is a doctrine developed by the powerful and the strong. The free, spontaneous and beneficent functioning of the natural laws of the market is a grim illusion.
64.	These are the realities. The market economy is at the end of its tether. It completely fails to take into account the complexity of economic interdependence and the profound aspirations of the human being to more freedom and more humanity. The world economy is not a blind movement of objects and things. The natural laws of the market, in their anarchic haphazardness, are themselves condemned, as they in their turn condemn to failure growth per se, liberal growth, that which alienates man as a producer and as a consumer and which downgrades his social environment and his natural environment.
65.	To give free reign to private actors in the world economy is tantamount to allowing them to develop according to their own rationality, that which prompts them to acquire even greater power, which is the very negation of international cooperation. Therefore how can we acquiesce in allowing the lives of billions of persons to be played with in this way, how can we agree to allow the future of the globe to be left to the uncertain vicissitudes of chance through the liberal laws of laissez-faire in this great world casino in which the great majority of inhabitants of the world are deprived? In this very dubious operation, the winners themselves will in fact gain only a Pyrrhic victory for, in the final analysis, our entire planet will be the loser in this immense game with marked cards.
66.	I need hardly add that we find very suspicious this strong recommendation we are being given to create in our own countries political and material conditions which will make it possible for transnational corporations to operate freely there. Are these to be the agents of our development, as has been suggested to us? At least we may be permitted to have doubts on that score. Since we have long suffered exploitation by a system of which we form part as the objects of the market, the countries of the third world are well aware that the transnational corporations could hardly today give up their vocation, ignore their strategic objective, their profit motive, and work for their own destruction.
67.	Today we are being reminded of the virtues of self reliance. Self-reliance is part of ourselves and undoubtedly the most demanding part. It is indeed the affirmation of our identity. It is the expression of our becoming responsible for the aspirations of our peoples. Finally, as we are aware, it is the inevitable and only way to national reconstruction. But what weight can be given to such a national mobilization for development if the international environment itself impedes it and nullifies its effects through the laws of a worldwide jungle? 
68.	This paradox has to be removed. The free interplay of the so-called natural market laws may well result in an exacerbation of the feeling of frustration that is felt by the starving masses. The paradox is that such laws organize anarchy, as it were, and at the same time are fraught with violence. The paradox is that, in the course of the fight against man's alienation, they themselves become transformed into actual manufacturers of violence. Thus, they are not by any means the appropriate remedy for the problems we are experiencing, for it is impossible to combat anarchy with anarchy; it is impossible to eliminate violence by bringing about even more violence.
69.	In fact, the world crisis is so profound that a reinstatement of the so-called natural market laws as a panacea would produce a ridiculous situation. There is a pressing need for development. Undoubtedly what is required is more than a simple glorification of the merits of laissez-faire. We prefer responsible dialog to the vain rehabilitation of archaic liberalism. Global negotiations are an integral part of such dialog. We want such dialog; we believe in it. As we see it, it is both the condition and the means of orderly work directed towards collective wellbeing.
70.	This necessary dialog is not only something that is made imperative by the world crisis; it represents for mankind a gamble on the future. It is an act of faith. For that reason, its outcome is of historic importance. It is the work of 'building of peace.
71.	*	In this context, we regret that the global negotiations have not yet been started. We reaffirm our support for such negotiations because we believe in their worth. Through these global negotiations, by means of dynamic, concerted action, a restructuring process to serve the interests of all could be undertaken. It is our hope that at the Cancun meeting, the necessary political impulse will be given to the initiation of such a process.
72.	There can be no development without peace. If the process of development is the desired culmination of efforts for peace, an improvement of the international political climate is quite obviously an essential stage in that process.
73.	There can be no doubt that international relations during the past two decades have undergone a qualitative evolution which can be seen in terms of the relative relaxation of tension between the major blocs and in the striking achievements of the liberation movements of peoples; but it remains true that the foundations for peace have not been solidly laid.
74.	The persistent manifestations of a spirit of confrontation and the increasing number of hotbeds of tension in the third world can be seen to be rooted in the very logic of a system which spawns, crisis while at the same time trying to maintain it below the level of general conflagration.
75.	The policy of spheres of influence, the doctrines of intervention based on a so-called vital interest, the installation or reactivation of military bases and the formation and deployment of armed forces for rapid intervention are all part of a firm desire to make the countries of the third world sites for the application of the global strategies directed fundamentally at the independence of those countries and their legitimate aspirations to peace.
76.	The resurgence of gunboat policies and the feverish search for positions of strength are accompanied by efforts to block disarmament negotiations and to call into question freely contracted commitments in the field of arms control. Furthermore, the refinements of the technology of death have today given rise to a new weapon of mass destruction which, we are aghast to learn, is designed to kill men while leaving equipment intact. The production of the neutron bomb sheds a harsh light on the tragic absurdity in which technological civilization has gone astray; the consecration of things in a spirit of contempt for life.
77.	Such an initiative is part of the spirit which underlies that concept of the readiness to use arms to protect security. It can only add fuel to the arms race and further impede the effective pursuit of the major objective of general and complete disarmament, the ultimate and absolute guarantee of the principle of the non-use of force.
78.	The deterioration of the international political climate is part and parcel of the intrinsic logic of the system, even if the phenomenon of detente might have led us to believe, at one time, because of the promises of indivisibility which it gave us, in a dynamic spreading of a wave of peace which would extend its benefits to ever broader spheres of international relations.
79.	Since it has not generated any such dynamic flow, particularly in the third world, detente has revealed all the limits of its role in history.
80.	From the geostrategic standpoint, the third world is covered with relay States and hotbeds of tension. This tends to perpetuate the subjugation of peoples. The attempts to distort the basic nature of the Palestinian, Namibian and South African problems are aimed at containing the upsurge of the peoples' liberation movement by trying to make it appear in an EastWest context with which it is in no way concerned.
81.	In the Middle East, the deterioration of the situation which arose as a result of the Camp David agreements has now entered a crucial phase. At the present time, we see increased manifestations of the aggressiveness of the Zionist entity directed against the Palestinian people and other peoples of the region. The repeated acts of aggression against martyred Lebanon, which is thus threatened with criminal dismemberment, the bombing of Iraq's nuclear installations which were set up for peaceful purposes, the unbridled repression of the Arab populations of the occupied territories all that allows us to gauge the very strange concept of peace which, from the outset, was intended solely to liquidate the cause of the Palestinian people and reshape the entire Middle East for foreign purposes. In that respect, the strategic cooperation which has just become official doctrine is fraught with danger for .that sorely tried region.
82.	As long as the Palestinian people are not enabled to exercise their national rights, as long as a genuine process of peace has not been initiated, with the full participation of the Palestine Liberation Organization, its sole and legitimate representative, any attempt at a solution which is not mindful of the origin of that crisis and merely dwells on its manifestations will be pointless. 
83.	In southern Africa, the Pretoria regime, through its practice of apartheid, its illegal occupation of Namibia and its acts of aggression against States in that region, is seriously damaging the United Nations by undermining its foundations and defying its authority.
84.	The eighth emergency special session of the General Assembly will undoubtedly have strengthened the international consensus on the need for the immediate independence of Namibia on the basis of the strict implementation of Security Council resolution 435 (1978), applied in its entirety. That consensus must prevail. It must bring about the independence of Namibia which will be the culminating point in the heroic struggle of its people, under the leadership of the South West Africa People's Organization [SMP0], its sole authentic representative.
85.	The same battle must be waged against apartheid, the most retrograde and unacceptable system.
86.	Whether overt or potential, other crises need to be resolved. Whether it be Afghanistan, the IranIraq conflict, Korea or Cyprus, full and frank dialog is the preferred way to promote political solutions through which, in accordance with international norms, the rights of each individual to live in peace and dignity will prevail.
87.	In the context of the tireless efforts which have been made by OAU, the eighteenth session of its Assembly of Heads of State and Government has defined the elements of a just and final settlement of the question of Western Sahara [see AI36I534, annex II, resolution AHG/Res.103 (XVIII)].
88.	In deciding to organize and hold a general and free referendum on self-determination among the people of Western Sahara and to work towards bringing about a ceasefire, and in creating the Implementation Committee for that purpose, the African Heads of State intended to make every effort to achieve the final decolonization of that Territory. This desire to put back on the rails that process which had long been impeded and to bring it to completion can be seen through the intricate machinery which was defined by the Implementation Committee, such as the establishment of an impartial interim administration, the constitution of an international peacekeeping force and the imposition of a ceasefire by both parties to the conflict by means of negotiations undertaken under the auspices of the Implementation Committee [see A/36/512, annex].
89.	The direct responsibility and the authority of the Implementation Committee in carrying out that process, as well as the involvement of the United Nations in bringing it about, are the best guarantees that it will be properly conducted.
90.	Here I wish to pay a tribute to the OAU and to the Heads of the States members of its Implementation Committee for their laudable efforts with a view to a solution which will be freely determined. Algeria, whose position on that question is the same as that of the OAU and of the United Nations, can only reaffirm its availability to help both belligerent parties, Morocco and the POLISARIO Front, to undertake full and frank negotiations with a view to establishing a ceasefire in order to create the required impetus for the establishment of peace.
91.	Peace is the precondition for development. However, it is by no means sufficient in itself. Peace and development are inseparable and must be part of a clear-sighted and ambitious perception of a future for mankind which is characterized by solidarity. It is precisely that perception of the world which the non-aligned movement brings before the international community.
92.	This year, our movement is celebrating its twentieth anniversary. It bears within itself the aspirations of mankind to peace and progress. It invites us collectively to devote ourselves, through democratic dialog, to the task of rationally planning the new political and economic space of our times.
93.	That undertaking has peace and development as its key words. It requires that the unjust and tension-producing structures of the present system of international relations be replaced by an egalitarian order, built with the assistance of all and for the benefit of all. It is designed to promote an international order which would be an authentic product of universal civilization and a common intellectual effort to ensure the common good.
94.	The dialog which the third world is today proposing takes on the connotation of an historic dialog; dialog which will generate a universal era of peace; peace which will enable each people to take charge of its own affairs and which will make of our planet a true land of men.


